OPINION
PER CURIAM.
This case came before the court for oral argument pursuant to an order directing both parties to appear and show cause why the issues raised by this appeal should not be summarily decided. The city of East Providence (city) had appealed from a judgment for mandamus entered in the Superi- or Court wherein the city was ordered to pay the costs incurred for the stenographic transcription of extensive hearings held pursuant to the Law Enforcement Officers’ Bill of Rights. G.L.1956 (1988 Reenactment) chapter 28.6 of title 42.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice was correct in holding that the city had a legal duty to provide for a stenographic record and to pay the costs thereof. Section 42-28.6-2(h) requires that a record of the complete proceedings should be kept and transcribed by a court stenographer. The statute further requires that “[a] copy of the record shall be made available to the officer or his or her counsel upon request.” Id. The trial justice was of the opinion that although the statute did not specifically provide for payment of the transcript by either the city or the officer, the presumption should be that the city would be responsible for the costs of providing this necessary part of the hearing process unless the Legislature had provided explicitly that the officer should defray or share in the payment of this cost. We agree with the trial justice’s interpretation.
For the reasons stated, the appeal of the city is denied and dismissed. The judgment entered in the Superior Court is affirmed. The papers in the case may be remanded to the Superior Court.